Title: From George Washington to Samuel Canfield, 3 September 1782
From: Washington, George
To: Canfield, Samuel


                  Sir,
                     
                      Head Quarters September 3d 1782
                  
                  I am favord with your Letter of the 28 August, which was deliverd me by Lt Bull together with Mr Corne and three other prisoners, who came out in flag to your Post contrary to the Regulations in that respect.  
                  As it appears that Mr Corne was ignorant that flags were confined to Dobbs ferry and as he has otherwise a very good character I have thought proper to permit him to return with the other Prisoners & the Troops which you will please to order to be deliverd to him.
                  I must at the same time express to you my thanks for your Conduct in this affair and am Sir Yr very hum. Sert 
                  
               